—Appeal by *360the defendant from an amended judgment of the County Court, Suffolk County (Vaughn, J.), rendered October 14, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of criminal possession of a controlled substance in the fourth degree.
Ordered that the amended judgment is affirmed.
The promise of an increased sentence was part of the agreement the defendant entered into during the violation of probation proceeding. Since she did not fulfill a condition of her sentencing agreement by failing to return to court for sentencing, the court had the right to impose a greater sentence (see, People v Fields, 197 AD2d 633; People v Miller, 170 AD2d 464, 465). Therefore, she has no cause to complain that the sentence imposed is excessive (see, People v Fields, supra; People v Miller, supra; People v Kazepis, 101 AD2d 816, 817). We decline to exercise our interest of justice jurisdiction to reduce the defendant’s sentence. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.